Black, C.
— A number of actions to enforce liens of mechanics and material men against a certain lot and a building thereon in Indianapolis, pending in the court below, having been consolidated, the issues were tried by the court, and the enforcement of some of the liens claimed was adjudged.
On appeal to the general term, the overruling of a motion of VanVorhis and Gaston, the owners of said lot and building, to amend and correct the decree, and the overruling of their motion for a new trial, were assigned as errors. The judgment rendered at special term was affirmed, and this is an appeal from the judgment at general term.
The trial was had and the decree was rendered on the 13th of March, 1878. At the same term, on the 27th of March, the appellants, VanVorhis and Gaston, made their motion to modify the decree, and this motion was then overruled. Afterward, on the same day, the appellants, VanVorhis and *98Gaston, made their motion for a new trial, which the court took under advisement.
Filed Sept. 20, 1883.
At the next May term, the motion for a now trial was overruled, and time was then given in which to file a bill of exceptions, which was filed within the time so given.
Under many decisions of this court, this bill, leave to file which was given at the May term, could save no question as to the action of the court at the March term in overruling the motion to modify the decree, or in admitting or excluding evidence ; and no other bill was filed.
Of the causes stated in the motion for a new trial the only ones the foundation for which could have been preserved by this bill, were such as .would require an examination as to whether there was sufficient legal evidence to sustain the finding; and such examination can not be made unless all the evidence given on the trial be in the record. The bill formally professes to contain all the evidence, but counsel for the appellees have shown us that this statement is contradicted by the bill, in which several items of documentary evidence, shown to have been introduced, are not set out.
The judgment should be affirmed.
Pee Cueiam. — It is ordered, upon the foregoing opinion, that the judgment be affirmed, at the costs of the appellants.
Elliott, J., took no part in the consideration of this cause.